Citation Nr: 0825757	
Decision Date: 08/01/08    Archive Date: 08/13/08

DOCKET NO.  04-43 053	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an initial rating higher than 10 percent for 
left Achilles tendonitis. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Associate Counsel


INTRODUCTION

The veteran, who is the appellant, retired from active duty 
with the U. S. Navy in June 2003 with more than 20 years of 
service. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in August 2003 of a Department 
of Veterans Affairs (VA) Regional Office (RO).

In June 2008, the veteran appeared at hearing before the 
undersigned Veterans Law Judge.  A transcript of the hearing 
is in the record.


FINDING OF FACT

Before October 13, 2006, left Achilles tendonitis was 
manifested by pain and swelling on use with no more than 
moderate limitation of motion of ankle or moderate foot 
impairment without marked deformity or characteristics 
callosities; from October 13, 2006, left Achilles tendonitis 
is manifested by pain and swelling on use and characteristics 
callosities with no more than moderately severe foot 
impairment without marked deformity or marked inward 
displacement and severe spasm of the Achilles tendon on 
manipulation.


CONCLUSION OF LAW

Before October 13, 2006, the criteria for an initial rating 
higher than 10 percent for left Achilles tendonitis have not 
been met; from October 13, 2006, the criteria for an initial 
rating of 20 percent for left Achilles tendonitis have been 
met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002 & Supp. 2008); 
38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5003, 5024, 5271, 
5276, 5284 (2007).




Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A 
(West 2002 & Supp. 2008), and implemented in part at 
38 C.F.R. § 3.159 (2007), amended VA's duties to notify and 
to assist a claimant in developing information and evidence 
necessary to substantiate a claim. 

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In claims for increase, the VCAA notice requirements are the 
type of evidence needed to substantiate the claims, namely, 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Also, if the 
Diagnostic Code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the VA must provide at least 
general notice of that requirement to the claimant.  Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO provided post- adjudication VCAA notice by a letter, 
dated in September 2005.  The notice included the type of 
evidence needed to substantiate the claim for increase, 
namely, evidence indicating an increase in severity.  The 
veteran also notified that VA would obtain service records, 
VA records, and records of other Federal agencies and that he 
could submit private medical records or authorize VA to 
obtain private medical records on his behalf.  

As for content of the VCAA notice, the document substantially 
complied with the specificity requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate a claim and the relative duties of VA and the 
claimant to obtain evidence); of Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies VCAA 
notice); of Dingess v. Nicholson, 19 Vet. App. 473 (2006) 
(notice of the elements of the claim, except for the 
effective date and the degree of disability assignable); and 
of Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008) (evidence 
demonstrating a worsening or increase in severity of a 
disability, except for the effect that worsening has on 
employment and daily life and general notice of the criteria 
of the Diagnostic Code under which the claimant is rated, 
which consists of a specific measurement or test result). 

To the extent that the VCAA notice was provided after the 
initial adjudication, the timing of the notice did not comply 
with the requirement that the notice must precede the 
adjudication.  The procedural defect was cured as after the 
RO provided substantial content-complying VCAA notice the 
claim was readjudicated as evidenced by the supplemental 
statements of the case, dated in February 2006 and in June 
2007.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) 
(Timing error cured by adequate VCAA notice and subsequent 
readjudication without resorting to prejudicial error 
analysis.).

As for the omission in the VCAA notice of the provision for 
the effective date, to the extent the claim for increase is 
denied before October 13, 2006, no effective date can be 
assigned as a matter of law and therefore there is no 
possibility of any prejudice to the veteran with respect to 
the content error of the VCAA notice.  

To the extent the claim for increase is granted from October 
13, 2006, there is no possibility of any prejudice to the 
veteran with respect to the content error of the VCAA notice.  
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

As for the omission in the VCAA notice of the effect that 
worsening has on employment and daily life, the veteran has 
demonstrated actual knowledge of the effect that worsening 
has on employment and daily life as evidenced by his 
testimony in June 2008. 

As for the omission in the VCAA notice of the general notice 
of the criteria of the Diagnostic Code under which the 
claimant is rated, which consists of a specific measurement 
or test result, at this stage of the appeal, when the veteran 
already has notice of the pertinent rating criteria under 
Diagnostic Codes 5204 and 5271 as provided in the statement 
of the case and the supplemental statements of the case, 
dated in February 2005 and in February 2006, there is no 
reasonable possibility that further notice of the exact same 
information would aid in substantiating the claim.  As the 
content error did not affect the essential fairness of the 
adjudication of the claim for increase, the presumption of 
prejudicial error as to the content error in the VCAA notice 
is rebutted.  Wensch v. Principi, 15 Vet. App. 362, 368 
(2001) (compliance with the VCAA is not required if no 
reasonable possibility exists that any notice or assistance 
would aid the appellant in substantiating the claim); Sanders 
v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007); Vazquez-Flores 
v. Peake, 22 Vet. App. 37 (2008).

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  The RO has obtained service 
treatment records and VA records and has received records of 
the service department.  The veteran has been afforded VA 
examinations in 2003 and in 2005.  



As the veteran has not identified any additional evidence 
pertinent to the claim and as there are no additional records 
to obtain, the Board concludes that no further assistance to 
the veteran in developing the facts pertinent to the claim is 
required to comply with the duty to assist.  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The service treatment records disclose that in July and 
August 1996 the veteran presented with a history of a 
painful, left Achilles tendon since May 1996.  The pertinent 
finding was tenderness with pressure in the area of the left 
Achilles tendon.  When he was seen in October 1996, the 
veteran complained of pain.  There was no swelling, 
deformity, lesion, or mass.  In October 2000, the veteran 
suffered a sprain of the left Achilles tendon while running, 
requiring a splint and he was put on crutches for five days.  

After service on initial VA examination in May 2003, the 
veteran complained of soreness and tightness of the left 
Achilles tendon after driving or sitting for a period of 
time.  The pertinent findings were a small firm nodule on the 
left Achilles tendon, three inches above the left heel, and 
mild atrophy in the left calf.   There was no evidence of 
swelling or tenderness in the tendon or ankle.  Dorsiflexion 
was to 30 degrees and plantar flexion was to 45 degrees 
without pain, weakness, or lack of endurance.  The examiner 
found no evidence of acute tendonitis or functional 
abnormality.  

By a rating decision in August 2003, the RO granted service 
connection for a left Achilles tendonitis, and assigned a 
noncompensable rating under Diagnostic Code 5024, effective 
in July 2003, the date following discharge from service.  The 
veteran appealed the noncompensable rating.  

In a statement in June 2004, the veteran stated that he 
experienced daily pain caused by the Achilles tendon, 
particularly while driving or exiting his vehicle. 

Records of service department disclose that in October 2004 
the veteran complained of worsening pain in the area of the 
nodule on the left Achilles tendon.  In November 2004, the 
veteran complained of a tender nodule on the left Achilles 
tendon with weight bearing activities.  The pertinent finding 
was swelling.  Dorsiflexion was to 0 degrees and plantar 
flexion was to 40 degrees.  In December 2004, a MRI of the 
left ankle revealed moderate Achilles tendinopathy, but no 
evidence of a discrete tear of the tendon.  The results of 
the MRI were interpreted as Achilles tendonitis. 

In a rating decision in February 2005, the RO increased the 
rating to 10 percent under Diagnostic Code 5024, effective in 
July 2003.  

On VA examination in September 2005, the veteran complained 
of daily pain, but not all day, with immobility and 
overexertion.  He also complained of stiffness and swelling.  
The veteran stated that as an ROTC instructor he was unable 
to run or do physical training with his students.  The 
examiner noted that the veteran walked without a limp.  

On examination, there was significant tenderness with mild to 
moderate palpation along the Achilles tendon.  There was 
swelling.  Strength was 5/5.  Dorsiflexion was to 25 degrees, 
and plantar flexion was to 45 degrees.  He had good inversion 
and eversion.  There was no pain or diminution with 
repetitive testing.  There was no additional limitation by 
pain, fatigue, weakness, or lack of endurance following 
repetitive use or flare-ups.  The diagnosis was chronic left 
Achilles tendonitis with significant evidence of the same on 
MRI.  In addenda in January 2006 and in March 2007, the 
examiner reported that there was no ankle instability or 
muscle atrophy.  

Records of service department disclose that in March 2006 the 
veteran complained of a recent worsening of pain with minimal 
exertion and of daily pain and of swelling and tenderness 
after modest activity.  



The physician noted pain with minimal manipulation and 
swelling with use, and severe symptoms after activity.  
Dorsiflexion of the foot was decreased by about 15 degrees.  
Plantar flexion was normal.  The was thickening of the distal 
Achilles tendon and it was tender on palpitation.  There was 
nodular swelling on the Achilles tendon.  The physician noted 
that the veteran ambulated with a clear limp.  

When the veteran was seen on October 13, 2006, he complained 
of continued heel and calf pain aggravated by walking.  The 
pertinent findings were swelling of the left Achilles tendon 
and localized nodular swelling. There were calluses along the 
plantar surfaces of the metatarsal heads of the 2nd to 5th 
toes.  Dorsiflexion was in the range of about 10 degrees and 
plantar flexion was 40 degrees.  The physician stated that 
the plantar callosities and the inability to achieve a 
neutral plantigrade foot indicated a significant contracture 
of the Achilles tendon, likely stemming from chronic Achilles 
tendonitis. 

In June 2008, the veteran testified that he could jog about a 
mile, but he had trouble with extreme physical exertion and 
he gave up playing tennis and basketball.  The veteran 
related swelling and pain on repetitive motion.     

General Rating Principles

A disability rating is determined by the application of VA's 
Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. 
Part 4.  The percentage ratings in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations. 
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

VA has a duty to acknowledge and consider all regulations 
that are potentially applicable through the assertions and 
issues raised in the record, and to explain the reasons and 
bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned. 38 C.F.R. § 4.7.

The Board will consider whether separate ratings may be 
assigned for separate periods of time based on facts found, a 
practice known as "staged ratings," whether it is an initial 
rating case or not.  Fenderson v. West, 12 Vet. App. 119, 
126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The service-connected left Achilles tendonitis is currently 
rated 10 percent under Diagnostic Code 5024 for 
tenosynovitis.  38 C.F.R. § 4.71a.  

A disability under Diagnostic Code 5024 is rated on the basis 
of limitation of motion of the specific joint involved.  
Limitation of motion of the ankle is rated under Diagnostic 
Code 5271.  Under Diagnostic Code 5271, the criterion for the 
next higher rating, 20 percent, which is the maximum rating, 
is marked limitation of motion. 

Normal range of motion of the ankle is dorsiflexion from 0 to 
20 degrees and plantar flexion from 0 to 45 degrees. 38 
C.F.R. § 4.71, Plate II.

Rating factors for a disability of the musculoskeletal system 
include functional loss due to pain supported by adequate 
pathology and evidenced by visible behavior of the claimant 
undertaking the motion, weakness, excess fatigability, pain 
on movement, swelling, or atrophy.  38 C.F.R. §§ 4.40, 4.45; 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  In any form of 
arthritis, painful motion is also a factor. 38 C.F.R. § 4.59.

Other potential applicable rating criteria are found in 
Diagnostic Codes 5276 and 5284.  



Under Diagnostic Code 5276, the criteria for a 20 percent 
rating for unilateral involvement of the feet are objective 
evidence of marked deformity (pronation, abduction, etc.), 
pain on manipulation and use accentuated, an indication of 
swelling on use, and characteristic callosities, resulting in 
severe impairment.  The criteria for the next higher rating, 
30 percent, for unilateral involvement of the feet are marked 
pronation, extreme tenderness of plantar surfaces of the 
feet, marked inward displacement and severe spasm of the 
tendo Achillis on manipulation, not improved by orthopedic 
shoes or appliances, resulting in pronounced impairment.  

Under Diagnostic Code 5284, the criterion for a 20 percent 
rating is a moderately severe foot injury.  The criterion for 
the next higher rating, 30 percent rating, is a severe foot 
injury.

Analysis

Evidence before October 13, 2006

As for limitation of motion of the ankle under Diagnostic 
Code 5271, on VA examinations in 2003 and in 2005 and on 
evaluations by the service department in November 2004 and in 
March 2006, dorsiflexion was to 30 degrees, 0 degrees, 25 
degrees, and 5 degrees, respectively; and plantar flexion was 
to 45 degrees, 40 degrees, 45 degrees, and normal, 
respectively.  Under Diagnostic Code 5271, the criterion for 
the next higher rating, 20 percent, which is the maximum 
rating, is marked limitation of motion. 

Normal range of motion of the ankle is dorsiflexion from 0 to 
20 degrees and plantar flexion from 0 to 45 degrees.  As for 
dorsiflexion, dorsiflexion was in the range of 0 to 30 
degrees, and plantar flexion was in the range of 40 to 45 
degree.  

The VA examiner found no functional abnormality on 
examination in May 2003, and on VA examination in September 
2005, there was no additional limitation by pain, fatigue, 
weakness, or lack of endurance following repetitive use or 
flare-ups.  On evaluations in November 2004 and in March 
2006, pain and swelling were noted. 

Overall, the record from May 2003 to March 2006 shows varying 
degrees of limitation of dorsiflexion and essentially normal 
plantar flexion.  While "marked" limitation of motion is 
not defined, "marked" suggests having a clearly defined 
character, in this case, clearly defined limitation of motion 
of the ankle.  As there are varying degrees of limitation of 
dorsiflexion for 0 degrees to normal and as plantar flexion 
is essentially normal, the Board concludes that the findings 
of dorsiflexion and plantar flexion do not more nearly 
approximate or equate to marked limitation of motion of the 
ankle under Diagnostic Code 5271, considering  functional 
loss under 38 C.F.R. §§ 4.40, 4.45, 4.59 before October 13, 
2006. 

Although Diagnostic Code 5276, pertains to the criteria for 
rating flat feet, it is permissible to rate a disability 
under a closely related disability in which not only the 
functions affected, but the anatomical localization and 
symptomatology are closely analogous.  38 C.F.R. § 4.20.  

In this case, Diagnostic Code 5276 is the one Diagnostic Code 
that specifically refers to the Achilles tendon in its rating 
criteria.  And as the anatomical location and symptomatology 
under Diagnostic Code 5276 are closely analogous to the 
Achilles tendonitis, the Board will consider rating the 
disability under Diagnostic Code 5276. 

Under Diagnostic Code 5276, the criteria for the next higher 
rating, 20 percent,  rating for unilateral involvement of the 
feet are objective evidence of marked deformity (pronation, 
abduction, etc.), pain on manipulation and use accentuated, 
an indication of swelling on use, and characteristic 
callosities. 

On VA examination in May 2003, there was no evidence of 
swelling or tenderness in the Achilles tendon or ankle or 
other functional abnormality.  On evaluation by the service 
department in November 2004, the pertinent finding was 
swelling.  On VA examination in September 2005, there was 
tenderness and swelling, but inversion and eversion were 
good.  On evaluation by the service department in March 2006, 
there was pain with manipulation and swelling with use.  
There was no evidence of marked deformity of pronation or 
abduction or characteristic callosities.  

The nodular on the tendon is not the type of deformity 
contemplated in the rating criteria. In the absence of marked 
deformity or characteristic callosities, resulting in severe 
impairment, the criteria for the next higher rating, 20 
percent, under Diagnostic Code 5276 have not been met before 
October 13, 2006. 

The Board will also consider rating the disability under 
Diagnostic Code 5284. Under Diagnostic Code 5284, the 
criterion for a 20 percent rating is a moderately severe foot 
injury.

On VA examination in May 2003, the examiner found no evidence 
of acute tendonitis or functional abnormality.  On evaluation 
by the service department in November 2004, the veteran 
complained of a tender nodule on the left Achilles tendon 
with weight bearing activities.  On VA examination in 
September 2005, there was tenderness and swelling.  On 
evaluation by the service department in March 2006, the 
physician noted pain with minimal manipulation and swelling 
with use.  While pain is a factor in rating a disability of 
the musculoskeletal system, the  pathology by MRI in December 
2004 was described as moderate Achilles tendinopathy.  In the 
absence of evidence of other foot impairment besides pain, 
the findings do not do not more nearly approximate or equate 
to moderately severe impairment of the foot under Diagnostic 
Code 5284 before October 13, 2006.

Evidence from October 13, 2006

Under Diagnostic Code 5276, the criteria for a 20 percent 
rating for unilateral involvement of the feet are objective 
evidence of marked deformity (pronation, abduction, etc.), 
pain on manipulation and use accentuated, an indication of 
swelling on use, and characteristic callosities. 

On evaluation of the service department on October 13, 2006, 
the veteran complained of continued heel and calf pain 
aggravated by walking.  The pertinent findings were swelling 
of the left Achilles tendon and localized nodular swelling. 
There were calluses along the plantar surfaces of the 
metatarsal heads of the 2nd to 5th toes.  Dorsiflexion was to 
10 degrees and plantar flexion was 40 degrees.  

The physician stated that the plantar callosities and the 
inability to achieve a neutral plantigrade foot indicated a 
significant contracture of the Achilles tendon, likely 
stemming from chronic Achilles tendonitis.

Although marked deformity of pronation or abduction is not 
shown, the finding of  characteristic callosities, likely 
stemming from chronic Achilles tendonitis, and  evidence of 
pain on manipulation and use and swelling on use more nearly 
approximate the criteria for 20 percent rating under 
Diagnostic Code 5276 from October 13, 2006. 

The criteria for the next higher rating, 30 percent, for 
unilateral involvement of the feet are marked pronation, 
extreme tenderness of plantar surfaces of the feet, marked 
inward displacement and severe spasm of the tendo Achillis on 
manipulation, not improved by orthopedic shoes or appliances, 
resulting in pronounced impairment, have not been 
demonstrated. 

There is no rating higher than 20 percent under Diagnostic 
Code 5271 for limitation of motion.  

As for Diagnostic Code 5284, the criterion for the next 
higher rating, 30 percent, is severe foot impairment.  

Although severe impairment under Diagnostic Code 5276 is 20 
percent disabling for unilateral involvement and severe 
impairment under Diagnostic Code 5284 is 30 percent 
disabling, the question presented is whether the severe 
impairment under Diagnostic Code 5276 is the equivalent to 
severe impairment of the foot under Diagnostic Code 5284.  

The terms "moderate," "moderately severe," and "severe" are 
not defined in the Rating Schedule.  In such a case as this, 
the Board must evaluate all of the evidence to arrive at just 
decision as contemplated by the requirements of the law.  38 
C.F.R. § 4.6.  

The 20 percent rating for Achilles tendonitis is rated under 
Diagnostic Code 5276 to a closely related disability in which 
not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  38 
C.F.R. § 4.20.  In this case, Diagnostic Code 5276 is the one 
Diagnostic Code that specifically refers to the Achilles 
tendon in its rating criteria.  The criterion under 
Diagnostic Code 5284 is general, rather than specific.  
Reconciling the various reports into a consistent picture, 
Board finds that the specific criteria under Diagnostic Code 
5276 more accurately reflect the elements of the disability 
present than the general criterion of Diagnostic Code 5284.  
38 C.F.R. § 4.2.  For this reason, the Board concludes that 
severe impairment under Diagnostic Code 5276 does not equate 
to severe impairment under Diagnostic Code 5284 and a higher 
rating under Diagnostic Code 5284 is not warranted. 

In deciding the appeal, the Board has considered the 
reasonable doubt standard of proof, but as there is not an 
approximate balance of positive and negative evidence on the 
material issues of fact, the standard does not applied. 


ORDER

Before October 13, 2006, an initial rating higher than 10 
percent for left Achilles tendonitis is denied. 

From October 13, 2006, an initial rating of 20 percent for 
left Achilles tendonitis is granted, subject to the law and 
regulations, governing the award of monetary benefits


____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


